Judgment affirmed.

Holderness & Watkins, by W. C. Adamson, for plaintiff in error.
Reese & Grow, contra.
Property was levied on by Robinson, a constable, and claimed by Parr. The claim was tried before a magistrate, and tbe property found subject. The magistrate ordered (the property levied on having been sold under an order of court) that the proceeds of the sale be turned over to plaintiff in fi. fa. or his attorney. The constable, after deducting the costs, did turn over the proceeds to plaintiff’s attorney before an appeal was entered. Claimant entered an appeal, and the jury found the property not subject. The magistrate then ordered that the amount of the proceeds of the sale of the property be paid over to claimant, and that plaintiff in fi. fa. pay all costs. The claimant then brought a rule against the constable for the money. The constable answered, setting up that he had paid the money as above stated to plaintiff’s attorney. This answer was traversed. A jury in the magistrate’s court refused-to make absolute the rule nisi against the constable, and the claimant took the case by certiorari to the superior court, alleging that the verdict of the jury was contrary to law, equity and evidence, and without evidence to support it. The certiorari was overruled, to which claimant excepted because the constable had no right to pay over the money until the expiration of the four days allowed for an appeal.